892 F.2d 1045
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Angel Ortiz DIAMOND, Petitioner-Appellant,v.Charles PLUMMER, Sheriff, of Alameda County, and Eddie Yest,Supt., Respondents-Appellees.
No. 89-15040.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 1, 1989.*Decided Dec. 14, 1989.

Before JAMES R. BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Appellant Diamond appeals pro se the district court's dismissal of his 28 U.S.C. § 2254 habeas corpus petition claiming that the police conducted warrantless searches in violation of his fourth amendment rights.


3
The district court's dismissal of the petition was proper for two independent reasons.   First, appellant entered a plea of guilty in the underlying criminal prosecution.   Such a guilty plea, if voluntarily and intelligently made, forecloses consideration of pre-plea constitutional deprivations in a federal habeas corpus proceeding.   Tollett v. Henderson, 411 U.S. 258, 267, 93 S. Ct. 1602, 36 L. Ed. 2d 235 (1973);   Hudson v. Moran, 760 F.2d 1027, 1030 (9th Cir.1985), cert. denied, 474 U.S. 981, 106 S. Ct. 387, 88 L. Ed. 2d 339 (1985).   Second, appellant moved to suppress the alleged illegally obtained evidence prior to trial and litigated the denial of that motion in the state courts.  "[W]here the State has provided an opportunity for full and fair litigation of a Fourth Amendment claim, a state prisoner may not be granted federal habeas corpus relief on the ground that evidence obtained in an unconstitutional search or seizure was introduced at his trial."   Stone v. Powell, 428 U.S. 465, 494, 96 S. Ct. 3037, 49 L. Ed. 2d 1067 (1976) (footnotes omitted).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3